MCDONALD, C. J.,
dissenting. I join Justice Callahan’s dissent. In addition, I would hold that the police officer’s approach of the defendant was not an investigative stop. In Terry v. Ohio, 392 U.S. 1, 20-27, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), the United States Supreme Court recognized that police officers, upon reasonable and articulable suspicion, may take “necessarily swift action predicated upon the on-the-spot observations of the officer on the beat . . . [that] as a practical matter could not be, subjected to the warrant procedure.” Id., 20. Terry concerned a police officer who approached three men on the street and asked their names. The actions of the men had aroused his interest. After the men mumbled their response, the officer physically seized one of them and conducted a “pat down.” After he felt a gun in the man’s coat, he ordered them into an adjacent store where he searched the man and seized a revolver. Id., 6-7. It was under these circumstances that the United States Supreme Court upheld the constitutionality of a police officer conducting “a stop and frisk” when there is reasonable and articulable suspicion. Id., 30-31.
In this case, the defendant and his passenger were parked with the car’s engine running at 1:50 a.m. in a dimly lit and otherwise deserted parking lot adjacent to a public highway. See State v. Donahue, 53 Conn. App. 497, 498, 729 A.2d 255 (1999). The officer parked his vehicle behind the defendant’s car, which faced the exit of the parking lot. Before approaching the defendant’s car, the officer put on his flashing lights; id.; in the trial court’s words, “largely for his own protection.”
The majority’s decision expands the Terry doctrine to find that a police officer merely approaching and speaking with a defendant seated in a parked vehicle *650is an “investigative stop”; Terry v. Ohio, supra, 392 U.S. 20-27; or, as this court described, “a brief investigatory detention.” State v. Lamme, 216 Conn. 172, 184, 579 A.2d 484 (1990). This holding runs counter to our prior decisions that recognize that a police officer’s mere approach is not an investigative stop. In State v. Damon, 214 Conn. 146, 153-54, 570 A.2d 700 (1990), this court quoted the United States Supreme Court’s holding that “[pjolice officers do not violate an individual’s constitutional rights by approaching him, by asking him if he is willing to answer some questions, by putting questions to him if he is willing to listen, or by offering into evidence in a criminal prosecution his voluntary answers to such questions. Florida v. Royer, 460 U.S. 491, 497, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983); State v. Brown, 199 Conn. 47, 52-53, 505 A.2d 1225 (1986).”
Here, the police cruiser’s flashing lights were, in the darkness, the only means to mark the vehicle as a police car and identify the police officer approaching the defendant’s vehicle. Police officers wearing a uniform and displaying a badge often approach either on foot, bicycle or in a marked police cruiser to question persons. Detectives in plain clothes, showing a badge or credentials, must interview people to conduct police investigations. Although one may feel obligated to cooperate with an officer in these circumstances, the law should not require, as the majority does today, that the officer have a reasonable and an articulable suspicion of criminal activity before approaching a person. The majority’s decision prohibits a police officer from approaching and talking to anyone unless the officer has such suspicion.
The safety and security of law-abiding citizens strongly mitigates against the result of this case. The use of beat patrols on foot or bicycle, which encourage *651such encounters, has been recognized as effective in preventing and reducing crime.1
Moreover, the government’s core function is to protect the public. The United States Supreme Court *652observed in Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163, 2 L. Ed. 2d 135 (1803), that “[o]ne of the first duties of government is to afford . . . protection.” Among the basic duties of any government is to protect the lives and property of its citizens through effective law enforcement. The framers of the United States constitution, in the wake of Shays’ Rebellion, perceived “an opportunity to strengthen the national government to deal with internal disorders . . . .” J. Bybee, “Insuring Domestic Tranquility: Lopez, Federalization of Crime and the Forgotten Role of the Domestic Violence Clause,” 66 Geo. Wash. L. Rev. 1, 22, and generally 19-24 (1997). The framers’ broader purpose was reflected in the preamble to the constitution, which provides: “We the People of the United States, in Order to form a more perfect Union . . . insure domestic Tranquility . . . do ordain and establish this Constitution for the United States of America.” (Emphasis added). In article four, § 4, of the United States constitution, the framers provided that “[t]he United States shall guarantee to every State in this Union a Republican Form of Government . . . .” The majority’s decision unreasonably frustrates Connecticut law enforcement’s ability to protect its citizens from domestic violence and its obligation to ensure domestic tranquility as insured by the federal constitution.2
For these reasons, I would affirm the Appellate Court’s decision upholding the trial court’s ruling in this case.
Accordingly, I dissent.

 A number of studies show that community policing strategies result in overall crime reduction and quality of life improvements. See generally D. Livingston, “Police Discretion and the Quality of Life in Public Places: Courts, Communities, and the New Policing,” 97 Colum. L. Rev. 551, 582-83 (1997); G. Kelling, “Police and Communities: the Quiet Revolution,” United States Department of Justice, Perspectives on Policing (June, 1988); G. Kelling, “Foot Patrol,” United States Department of Justice, Crime File, Study Guide (1988).
In one study, police officers engaged in “citizen contact patrol” in Houston, Texas. Officers patrolled in cars and made direct contact with residents. W. Skogan, Disorder and Decline: Crime and the Spiral of Decay in American Neighborhoods (1990) pp. 100-107. As a result of these efforts, physical and social disorder declined while citizens’ satisfaction with the area and police performance improved.
In another study, police officers on bicycle patrol were credited with reducing crime by 23 percent in one neighborhood in Kansas City, Kansas. See E. Cleaver II, “Violent Crime Control and Law Enforcement Act of 1994: The Proactive Approach to Preventing Crime,” 20 Dayton L. Rev. 733, 735 (1995).
Another study in Flint, Michigan, looked at the implementation of “community-based foot patrols” that “serve[d] as catalysts in the formation of neighborhood associations . . . .” D. Payne & R. Trojanowicz, “Peformance Profiles of Foot Versus Motor Officers,” National Center for Community Policing, School of Criminal Justice, Michigan State University (1985). “The Neighborhood Foot Patrol Program reduced crime rates by 8.7 percent. More dramatic were the reductions in calls for service, which decreased by 42 percent over the period 1979-1982. Citizens began handling minor problems themselves, or the foot officer acted as mediator on an informal basis, negating ihe need for a formal complaint. . . . [Additional evidence indicated that citizens felt safer, were satisfied with the program, felt that it had impacted the crime rates, and that it had improved police-community relations.” Id.
Police officials in New York City credited more officers “on the beat” with significant crime reduction. See W. Bratton, “New Strategies for Combating Crime in New York City,” 23 Fordham Urb. L.J. 781, 786-78. Between 1994 and 1995, overall crime was reduced by 27 percent and by 40 percent from 1991 to 1995. See id., 788.
In a Newark, New Jersey, study, police officers’ foot patrol lowered citizens' fear of crime and self-protective actions and increased their perception of safety. See D. Livingston, supra, 97 Colum. L. Rev. 582-83.


 The police officer’s actions in this case protected the public from the dangers posed by a drunk driver. See, e.g., South Dakota v. Neville, 459 U.S. 553, 558, 103 S. Ct. 916, 74 L. Ed. 2d 748 (1983) (“[t]he carnage caused by drunk drivers is well documented”); State v. Swain, 245 Conn. 442, 456, 718 A.2d 1 (1998) (“[i]n Connecticut, the legislature has promulgated an unambiguous policy aimed at ensuring that our highways are safe from the carnage associated with drunken drivers” [internal quotation marks omitted]).